 


 HR 3528 ENR: To provide authority to the Peace Corps to provide separation pay for host country resident personal services contractors of the Peace Corps.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 3528 
 
AN ACT 
To provide authority to the Peace Corps to provide separation pay for host country resident personal services contractors of the Peace Corps. 
 
 
1.Authorization for Peace Corps to provide separation pay for host country resident personal services contractors of the Peace Corps 
(a)Establishment of fundThere is established in the Treasury of the United States a fund for the Peace Corps to provide separation pay for host country resident personal services contractors of the Peace Corps.  
(b)FundingThe Director of the Peace Corps may deposit in the fund established under subsection (a)— 
(1)amounts previously obligated and not canceled to provide the separation pay described in such subsection; and  
(2)amounts obligated for fiscal years after fiscal year 2006 for current and future costs of providing such separation pay.  
(c)AvailabilityBeginning in fiscal year 2007, amounts deposited in the fund established under subsection (a) shall be available without fiscal year limitation for severance, retirement, or other separation payments to host country resident personal services contractors of the Peace Corps in countries where such payments are legally authorized.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
